DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 11/18/2022.  Claims 1-20 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Claim Objections
Claims 17-20 are objected to because of the following informalities:  
As per claim 17, it appears “further includes” in line 3 should be replaced with “the operations further include” for clarity and consistency.  This similarly applies to claims 18-20.
Appropriate correction is required.
 
Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Previous claim interpretations under 35 USC 112(f) and rejections under 35 USC 112 have been withdrawn in view of amendments.
Regarding the prior art rejections, applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.  It is noted applicant’s arguments are only directed to newly amended features and contrary to applicant’s arguments, Isaacs describes “object may be manipulated along the guiding entity based on this mapping”, i.e. the edit is consistent with a perspective viewpoint.  See Matthews et al. (US 20060107229 A1) with respect to a perspective viewpoint that is different from a user viewpoint.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20120159364 A1) in view of Isaacs (US 5798761 A) and Matthews et al. (US 20060107229 A1).
As per independent claim 1, Hyun teaches a method, the method comprising: 
displaying, by a processing device, in a user interface (e.g. in paragraphs 47, 92, and 101, “various kinds of visual information can be displayed on the display”): 
a digital image having a plurality of digital objects (e.g. in paragraph 121, display renders an image of one or more of “a plurality of layer stacks, each of which includes a plurality of layers” and figures 6-7, 9, and 11); and 
a depth-aware grid defining directional spacing, stack order, and perspective of the plurality of digital objects in relation to each other (e.g. in paragraphs 13, 115, 120, and 135-136, “spacing interval… arrangement location, order and/or 3D depth of the layers… downwardly spaced apart [or] horizontal… layers are spaced apart from one another in a corresponding input direction” and figures 4A-4B and 6-7);
 receiving, by the processing device, a user input involving user interaction with the depth-aware grid (e.g. in paragraphs 135-136, 147, and 159, various user interactions); 
determining, by the processing device, an edit to be made to a scale, the directional spacing, or the stack order, respectively, of the plurality of digital objects in the digital image based on the user interaction with the depth-aware grid (e.g. in paragraphs 135-136, “downwardly spaced apart… corresponding to touch-drag or flicking input from the user in a downward direction [or] touch-drag or flicking input in horizontal direction”; in paragraph 155, “if the user selects the center layer 1120, the corresponding layer can be enlarged”; in paragraph 159, “the highest layer 1210 is gradually enlarged”; in paragraph 147, “a touch input to the layer 920 desired by himself/herself to be arranged as the highest layer”); 
editing, by the processing device, the digital image based on the edit (e.g. in paragraphs 135-136, 147, and 159, performs the corresponding changes accordingly); and 
outputting, by the processing device, the edited digital image in the user interface (e.g. in figures 6-7, 9, and 11), 
but does not specifically teach the depth-aware grid including at least one axis formed using lines, the at least one axis corresponding to a perspective viewpoint that is different from a user viewpoint and the user interaction with the lines of the depth-aware grid, and so that the edit is consistent with the perspective viewpoint.  
However, Issacs teaches a depth-aware grid including at least one axis formed using lines formed using lines, the at least one axis corresponding to a perspective viewpoint and a user interaction with the lines of the depth-aware grid to make an edit, wherein editing is based on the edit so that that the edit is consistent with the perspective viewpoint (e.g. in column 1 lines 49-59 and 62-64, column 4 lines 21-32, column 5 lines 28-30, and column 9 lines 3-13, “moving 2D cursor is mapped onto a guiding entity in a virtual 3D space displayed on a 2D surface… object may be manipulated along the guiding entity based on this mapping. Alternatively, the object may be rotated, scaled, or translated based on the mapping…  guiding entity may be a line… projecting a cursor position onto a guiding entity (either a line or a plane) that prevents discontinuous or unexpected motions from occurring” and figure 6A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hyun to include the teachings of Issacs because one of ordinary skill in the art would have recognized the benefit of facilitating continuous/expected motions in each perspective view.
Matthews teaches at least one axis corresponding to a perspective viewpoint that is different from a user viewpoint (e.g. in paragraphs 56, 60, 64, 67-68, and 70, “FIG. 5B illustrates a frontal view of the virtual presentation area of FIG. 5A as viewed by a user… the 3D work area 411 has been transformed within the virtual presentation area 401… 3D perspective causes lines which are substantially parallel to appear to merge at some distant vanishing point on an invisible horizon… work area 411 has been further rotated away from the user around vertical axis 510…because open window 406 is in front of desktop 404, the rotational transformation results in the open window appearing to shift to the left. This creates a raised effect for window 406 and dashboard item 407… clicking only once on window 706a may result in that window moving to the front of the stack, in front of window 706b, but work area 711 may remain transformed” and figures 4A-7B showing a perspective viewpoint as shown by 4A, 5A, etc. different from a user viewpoint shown by 4B, 5B, etc.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Matthews because one of ordinary skill in the art would have recognized the benefit of additionally incorporating other types of viewpoints.

As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the receiving the user input, the determining, the editing, and the outputting are performed in real time as the user input is received (e.g. Hyun, in paragraphs 130, 135-136, 147, and 159, e.g. “as the location of the first layer is changed, at a spacing interval corresponding to the first input”, i.e. real-time).

As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the digital image and the plurality of digital objects are two dimensional and the depth-aware grid defines a perspective viewpoint and the stacking order (e.g. Hyun, in paragraphs 115 and 135-136, “arrangement location, order and/or 3D depth of the layers” with a vertical or horizontal perspective and figure 3 showing a 2d display and figure 4A showing that the layers are 2d).

As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein: 
the user input involves the directional spacing by including a grid translation of at least one axis of the depth-aware grid (e.g. Hyun, in paragraphs 135-136 and figure 6 showing vertical or horizontal translation); and 
the determining of the edit includes: 
determining an amount and direction of the grid translation of the depth-aware grid (e.g. Hyun, in paragraphs 135-136, “as much as the distance corresponding to touch-drag” either vertically or horizontally); and 
determining amounts and directions of object translations, respectively, for the plurality of objects based on the amount of the grid translation, the amounts and directions of object translations defining at least a portion of the edit (e.g. Hyun, in paragraphs 135-136, causes the layers to space apart “as much as the distance corresponding to touch-drag” either vertically or horizontally).

As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches wherein the grid translation changes a size of the depth-aware grid along at least one axis of the depth-aware grid (e.g. Hyun, in paragraphs 135-136 and 155 and figures 6, 8, and 11 showing size changes).

As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein: 
the user input involves changing a perspective viewpoint of the depth-aware grid (e.g. Hyun, in paragraphs 135-136, changes perspective either vertically or horizontally); and 
the determining of the edit includes: 
determining positions of the plurality of objects based on a perspective distribution caused by the changing of the perspective (e.g. Hyun, in paragraphs 135-136, determines positions based on spacing); and 
determining scaling of the plurality of objects based on the determined positions (e.g. Hyun, in paragraphs 135-136 and 155 and figures 6, 8, and 11 showing respective scaling of the layers).

As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches wherein: 
the user input further involves a change to the stack order or a positional change for at least one said digital object (e.g. Hyun, in paragraphs 146-147, “change the arrangement state to allow the second layer 920 to be displayed as the highest layer”); and 
the determining of the edit includes: 
detecting a position of the at least one said digital object relative to the depth-aware grid responsive to the change (e.g. Hyun, in paragraphs 146-147, “change [to] the highest layer”); and 
determining a scale for the at least one object based on the position (e.g. Hyun, in paragraphs 146-147 and figure 9 showing scale change).

As per claim 10, the rejection of claim 1 is incorporated and the combination further teaches receiving, by the processing device, a user input editing a size or perspective viewpoint of the depth-aware grid and wherein the displayed depth-aware grid is configured based on the user input (e.g. Hyun, in paragraphs 135-136 and 155 and figures 6, 8, and 11 showing edit of size and viewpoint; in paragraph 159, “touch input is applied to two touch points… gradually enlarged”).

	Claims 11-12 correspond to claims 1 and 8, and are rejected under the same reasons set forth, and Hyun further teaches receiving, by the processing device, a user input involving a change positioning of at least one said object with respect to the depth-aware grid (e.g. Hyun, in paragraphs 146-147, “change the arrangement state to allow the second layer 920 to be displayed as the highest layer”) and determining, by the processing device, an edit to be made a scale of the at least one said digital object based on the change (e.g. Hyun, in paragraphs 146-147 and figure 9 showing scale change).

As per claim 13, the rejection of claim 12 is incorporated and the combination further teaches wherein the at least one axis defines a vanishing point at which parallel lines, of the depth-aware grid along the at least one axis, appear to converge (e.g. Isaacs, in column 4 lines 21-32 and column 9 lines 3-13, “Z-axis component… represents the screen space vanishing point for the input line. This convenient outcome is the natural consequence of the following truisms: (i) all parallel world-space lines share the same vanishing point” and figures 2A-2B, and 3A-3B; Matthew, in paragraphs 64 and 67, “3D perspective causes lines which are substantially parallel to appear to merge at some distant vanishing point on an invisible horizon… work area 411 has been further rotated away from the user around vertical axis 510” and figures 5B, 6B, and 7B).  

As per claim 14, the rejection of claim 13 is incorporated and the combination further teaches wherein the depth aware grid includes wherein the at least one axis defines a plurality of amounts of scale that increases as distance increases along the at least one axis from the vanishing point (e.g. Isaacs, in column 4 lines 21-32, “object 121 to move in agreement with the motion of cursor 123--in this case, along guiding line 125 from a position farther away from a vanishing point 129 to a position closer to vanishing point… will become smaller as it approaches vanishing point”, i.e. becomes larger when distance increases from the vanishing point, as shown by figures 2A-2B and 3A-3B).
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20120159364 A1) in view of Isaacs (US 5798761 A) and Matthews et al. (US 20060107229 A1) and further in view of Lucas et al. (US 5499330 A).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches the determining of the edit includes: determining positions of the plurality of objects and determining scaling of the plurality of objects based on the determined positions (e.g. Hyun, in paragraphs 135-136 and 155 and figures 6, 8, and 11 showing respective scaling of the layers based on position), 
but does not specifically teach wherein: the user input further involves a change to a curve of at least one axis of the depth-aware grid and determining positions of the plurality of objects caused by the changing of the curve.  
However, Lucas teaches user input involving a change to a curve of at least one axis of an entity and determining positions of the plurality of objects caused by the changing of the curve (e.g. in column 11 lines 26-31, “offer the user multiple pre-calculated strand functions, or an interface through which the user can define her own strand functions… FIG. 5 shows a corkscrew pile 90, having a strand function 92 defining a corkscrew shape” and figures 2-3 and 5, i.e. user can select or define axis of different shapes including to a curve such as shown in figure 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Lucas because one of ordinary skill in the art would have recognized the benefit of allowing the user to customize how the grid is presented.
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20120159364 A1) in view of Isaacs (US 5798761 A) and Matthews et al. (US 20060107229 A1) and further in view of Goossens et al. (US 20120131495 A1).
As per claim 9, the rejection of claim 1 is incorporated, but the combination does not specifically teach displaying, by the processing device, an option in the user interface to display the depth-aware grid; and receiving, by the processing device, a user input via the user interface as initiating the option, and wherein the displaying of the depth-aware grid is performed responsive to the receiving.  
However, Goossens teaches displaying an option in a user interface to display an entity and receiving a user input via the user interface as initiating the option, wherein the displaying of the entity is performed responsive to receiving user input (e.g. in paragraph 85, “selection of a designated desktop icon… to enter a three-dimensional…mode”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Goossens because one of ordinary skill in the art would have recognized the benefit of providing the user with additional means to display the grid.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20120159364 A1) in view of Isaacs (US 5798761 A) and Matthews et al. (US 20060107229 A1) and further in view of Zhou (US 20190012843 A1).
Claims 15-18 and 20 are the system claims corresponding to method claims 1, 3-4, 6, and 8, and are rejected under the same reasons set forth and the combination further teaches a computer-readable storage medium storing instructions that, responsive to execution by the processing device, causes the processing device to perform operations (e.g. Hyun, in paragraphs 47 and 92-93, “software codes can be implemented with a software application written in any suitable programming language and may be stored in memory such as the memory 160, and executed by a controller or processor”), 
but does not specifically teach editing the digital image based on the edit to a visual guide of the depth-aware grid.
However, Zhou teaches editing a digital image based on an edit to a visual guide of a depth-aware grid (e.g. in paragraphs 44, 47-48, and 51, “visual guide 212, once output, is configured to support user interaction to modify the guide, functionality of which is represented by a visual guide modification module… modified via user interaction with the user interface (block 506) to orient and refine orientation of the visual guide with respect to the digital image”, i.e. edits perspective viewpoints, and figures 6 and 8-9 showing edits to perspective viewpoint).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Zhou because one of ordinary skill in the art would have recognized the benefit of allowing the user to see the grid for interaction.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun (US 20120159364 A1) in view of Isaacs (US 5798761 A), Matthews et al. (US 20060107229 A1), and Zhou (US 20190012843 A1), and further in view of Lucas et al. (US 5499330 A).
As per claim 19, the rejection of claim 1 is incorporated and the combination further teaches determining positions of the plurality of objects and determining scaling of the plurality of objects based on the determined positions (e.g. Hyun, in paragraphs 135-136 and 155 and figures 6, 8, and 11 showing respective scaling of the layers based on position), 
but does not specifically teach wherein: the edit further involves a change to a curve of at least one axis of the depth-aware grid and determining positions of the plurality of objects caused by the changing of the curvature.  
However, Lucas teaches user input involving a change to a curve of at least one axis of an entity and determining positions of the plurality of objects caused by the changing of the curve (e.g. in column 11 lines 26-31, “offer the user multiple pre-calculated strand functions, or an interface through which the user can define her own strand functions… FIG. 5 shows a corkscrew pile 90, having a strand function 92 defining a corkscrew shape” and figures 2-3 and 5, i.e. user can select or define axis of different shapes including to a curve such as shown in figure 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Lucas because one of ordinary skill in the art would have recognized the benefit of allowing the user to customize how the grid is presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example,
Robertson et al. (US 20070126732 A1) teaches “Dimensions of layers for the objects are calculated such that all of the shapes in the group are within the boundaries of a layer… is provided to adjust the depth of the layers. Controls are provided to enable change in the location of an object in a selected layer” (e.g. in paragraph 7 and figures 4-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        12/03/2022

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176